UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NICHOLAS NESBETH,

                       Plaintiff,             17-cv-8650 (JGK)

             - against -                      ORDER ~   -
                                              0 .ISCQNTI~CE
NEW YORK CITY MANAGEMENT, LLC, ET
AL . '

                       Defendants.


JOHN G. KOELTL, District Judge:

         It having been reported to this Court that the parties

have settled this action , but that settlement requires Court

approval pursuant to Cheeks v. Freeport Pancake House , Inc ., 796

F . 3d 199 , 206 (2d Cir . 2015) , the parties should advise the

Court by March 6, 2020 whether they consent to reference of this

case to Magistrate Judge Cave so that she can pass upon the

reasonableness of the settlement.

         If the parties do not consent to reference to Magistrate

Judge Cave , the parties should submit a memorandum to the Court

no later than March 20, 2020 explaining the reasonableness of

the settlement including any provisions for attorney ' s fees. The

memorandum should include a calculation of the lodestar for any

attorney ' s fees sought by the plaintiff.
All pending motions are dismissed as moot . All conferences are

canceled .

SO ORDERED.


Dated :      New York, New York
             February 26, 2020

                                      United States District Judge




                                  2
